DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-6, 13-18 & 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method and apparatus for binarizing syntax elements.
Prior art was found for the claims as follows: 
Zou et al. (US 2011/0135143 A1) (hereinafter Zou)
Seki et al. (US 2010/0238056 A1) (hereinafter Seki)
Frank (US 2010/0284456 A1) (hereinafter Frank)
Au et al. (US 2008/0240233 A1) (hereinafter Au) 
Peng et al. (US 2006/0126744 A1) (hereinafter Peng)

Regarding claim 1, and similarly claims 13 & 26, Zou discloses a method comprising:
binarizing syntax elements, wherein each binarized syntax element comprises a string of binary symbols [Paragraphs [0017]-[0018], Fig. 1-2, binarization evaluation and binary arithmetic coding, wherein non-binary element is uniquely mapped to a binary sequence into a so-called bin string in block 204];
determining whether a binary symbol in the string of binary symbols is a context-coded binary symbol or a bypass binary symbol based on a binary symbol index [Paragraphs [0017]-[0019], Fig. 1-2, evaluating the syntax element, wherein mapped sequence and syntax element will advance to decision block 205 that will be processed in regular coding mode, as context-coded binary symbol, or in a bypass coding mode, dependent on previously encoded syntax elements or bins (binary decision), as binary symbol index];
responsive to determining that the binary symbol is the context-coded binary symbol, encoding the context-coded binary symbol using binary arithmetic encoding [Paragraphs [0017]-[0019], Fig. 1-2, Based on previously encoded syntax elements or bins (binary decision), as context-coded binary symbol, bin value and associated model 208 is passed to regular coding engine 209, as binary arithmetic encoding 103]; and
responsive to determining that the binary symbol is the bypass binary symbol, adding the binary symbol to a compressed video bit stream [Paragraphs [0017]-[0019], Fig. 1-2, Based on previously encoded syntax elements or bins (binary decision), as bypass binary symbol, bin value and associated model 208 is passed to bypass coding engine 210, as bypass encoding into compressed video bit stream].
Next, Seki teaches of being responsive to determining that the binary symbol is the bypass binary symbol, adding the bypass binary symbol to a compressed video bit stream [Paragraphs [0142] The suffix part of an orthogonal transform coefficient and a motion vector is binarized by Exponential-Golomb coding. A binary symbol obtained is bypass coded, wherein a 1-bit codeword is generated for an input of one binary symbol, and thus the code amount can be calculated by simply counting the bit length].
Then, Frank teaches responsive to determining that the binary symbol is the bypass binary symbol, adding the bypass binary symbol to a compressed video bit stream with no renormalization [Paragraphs [0122]-[0128], Fig. 15, control bit bypassFlag controlling branching to the bypass decoding process, seen in Fig. 15 without renormalization process].
Finally, Peng teaches responsive to determining that the binary symbol is the bypass binary symbol, adding the bypass binary symbol to a compressed video bit stream with no renormalization, and without modifying a lower bound of a current interval [Paragraphs [0057]-[0058], Range value is kept the same, without need to renormalize range value in DecodeByPass].

However, neither Zou, Seki, Frank nor Peng disclose responsive to determining that the binary symbol is the bypass binary symbol, adding the bypass binary symbol to a compressed video bit stream with no renormalization, without modifying a lower bound of a current interval, and without modifying an offset of the current interval.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.

each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANIEL CHANG/Examiner, Art Unit 2487